Citation Nr: 0936745	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  06-03 753A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran





ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1970 to 
February 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  February 2005 and January 2006 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.

In March 2008, the Board reopened the claim of entitlement to 
service connection for PTSD and denied the claim on the 
merits.  The Board also denied entitlement to a TDIU.  The 
Veteran appealed the March 2008 decision to the United States 
Court of Appeals for Veterans Claim (Court).  

In April 2009, the parties submitted a joint motion to the 
Court.  In May 2009, the Court issued an order vacating the 
March 2008 Board decision to the extent that it denied 
service connection for PTSD and TDIU and remanded the case to 
the Board in accordance with the joint motion.

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served as an aircraft crew member in 
reconnaissance and combat aviation units.

2.  The Veteran's testimony of exposure to incoming fire is 
consistent with his military occupational specialty.  

3. The evidence is at least in equipoise in showing that the 
veteran currently has PTSD related to his in-service 
stressors.

CONCLUSION OF LAW

PTSD was incurred in service. 38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law. Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2006). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 
In December 2004, the RO provided the Veteran with notice of 
the evidence necessary to substantiate his claim for PTSD.  
The Veteran was advised what evidence VA would obtain in 
support of his claims and what evidence VA would assist him 
in obtaining.  The letter complied with the Pelegrini timing 
requirements, as it was provided prior to the rating decision 
on appeal.  

In this case, VA provided the veteran adequate notice and 
assistance with regard to the claim on appeal.  Even assuming 
otherwise, remanding for additional notification and/or 
assistance is unnecessary because, due to the favorable 
disposition of the Veteran's claim for service connection for 
PTSD, the Board's decision to proceed in adjudicating it does 
not prejudice the veteran in the disposition thereof.  
Bernard v. Brown, 4 Vet. App. 384, 392- 94 (1993).

II.  Analysis 

In order to establish service connection for PTSD, the 
evidence must demonstrate (1) a current diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM- 
IV); (2) a link, established by medical evidence, between 
current symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f) (2008).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case- 
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

The Court has held that a veteran's claimed stressor and 
participation in combat need not be confirmed in every 
detail.  Only credible supporting evidence of a claimed 
stressor is necessary.  See Suozzi v. Brown, 10 Vet. App. 
307, 311; Pentecost v. Principi, 16 Vet. App. 124, 128-129.  

In this case, the Veteran served as an aircraft crewmen.  The 
Veteran testified that he served as a spotter and crew chief 
during reconnaissance missions.  The Veteran reported that he 
was aboard planes that received enemy fire during missions.  
The Board finds that there is sufficient credible evidence to 
support the Veteran's reported stressor of receiving fire 
during missions aboard reconnaissance aircraft.  The 
Veteran's personnel records reflect service with combat 
aviation and reconnaissance units.  Specifically, his 
personnel records indicate that he served with the 212th 
Combat Aviation Battalion and the 220th Reconnaissance 
Airplane Company.  His service treatment records included 
flying status examinations.  The Veteran's DD 214 reflects 
that his commendations included the aircraft crew badge and 
the Army Commendation Medal with 1st Oak Leaf Cluster.  Based 
on the circumstances of the Veteran's service, the Board 
finds the Veteran's testimony and statements regarding his 
in-service stressors to be credible and consistent with the 
evidence of record.  

An October 2001 VA examination addressed the issue of a 
medical nexus between the Veteran's in-service stressors and 
currently diagnosed PTSD.  The VA examiner noted that the 
Veteran reported participation in difficult and dangerous 
aircraft operations, in which the planes were frequently shot 
at.  The examiner opined that the Veteran met the criteria 
for a diagnosis of PTSD according to the DSM-IV.  The 
examiner stated that the onset of the Veteran's symptoms was 
upon his return from Vietnam. 

The Board notes that the Veteran has reported other stressors 
that have not been verified.  The Veteran's reported 
stressors include experiencing mortar and rocket attacks on 
bases where he was stationed and the death of a fellow 
service member who served with him on reconnaissance 
missions.  Given the credible evidence as described above of 
the stressor related to the Veteran's service as an aircraft 
crew member and the diagnosis of PTSD linked to such 
stressors, verification of the Veteran's other stressors is 
not necessary in order to grant the Veteran's claim.    

The Board concludes that the record establishes a diagnosis 
of PTSD related to a credible in-service stressor.  Although 
the Veteran's account of receiving enemy fire during 
reconnaissance missions has not been confirmed in every 
detail, there is credible evidence that such a stressor 
occurred.  Further, the 2001 VA examination provided a 
diagnosis of PTSD according to DSM-IV criteria related to 
such stressors.  Therefore, resolving any benefit of the 
doubt in favor of the Veteran, service connection for PTSD is 
warranted.


ORDER

Service connection for PTSD is granted.  


REMAND

The Veteran claims entitlement to a total disability rating 
based on individual unemployability.  The Board previously 
denied this claim in a March 2008 decision.

In light of the Board's decision to grant the Veteran's claim 
for service connection for PTSD, the claim for a TDIU must be 
remanded in order for the RO to assign an evaluation for 
PTSD.

A total disability evaluation may be assigned where the 
schedular evaluation is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2008).

In light of the Board's decision granting service connection 
for PTSD, the Veteran's claim for a TDIU must be remanded to 
allow the RO to assign an evaluation for PTSD before 
readjudicating the claim for a TDIU.   

The Veteran's last VA examination addressing employability 
was completed in November 2005.  The Board finds that a new 
VA examination is necessary to determine whether the Veteran 
is unemployable due to his service-connected disabilities. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination regarding unemployability.  
The claims file should be provided for the 
examiner's review in conjunction with the 
examination, and the examiner should 
indicate in the examination report that 
such a review was conducted.

2.  The examiner should provide an opinion 
as to whether it is at least as likely as 
not (50 percent or greater likelihood) 
that the Veteran is unemployable due to 
his service-connected disabilities.

3.  Thereafter, the RO should readjudicate 
the claim on appeal based on all of the 
evidence of record.  If the disposition of 
the claim remains unfavorable, the RO 
should furnish the Veteran and his 
representative a supplemental statement of 
the case and afford them an applicable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


